MEMORANDUM **
Jewel E. Daniel appeals pro se the district court’s dismissal of his action alleging deprivation of procedural due process in connection with the denial of his claim for Continuation of Pay (“COP”) under the Federal Employees Compensation Act. After de novo review, Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.1998) (order), we affirm.
Daniel, a former postal employee, received notice and a hearing in connection with his claim for COP benefits and has failed to allege facts giving rise to a color-able claim for the denial of procedural due process. Cf. Raditch v. United States, 929 F.2d 478, 480 (9th Cir.1991). To the extent that Daniel is disputing the merits of the denial of his COP benefits, such review is precluded by 5 U.S.C. § 8128(b). See Rodrigues v. Donovan, 769 F.2d 1344, 1347 (9th Cir.1985). The district court did not abuse its discretion in denying Daniel leave to amend his complaint for a second time. See Allen v. City of Beverly Hills, 911 F.2d 367, 373-74 (9th Cir.1990).
We have reviewed Daniel’s contention that the Magistrate Judge was biased against him and find it without merit. We decline to hear Daniel’s contention that he is entitled to relief under the Americans with Disability Act because he did not raise this issue below. See Int’l Union of Bricklayers & Allied Craftsman Local Union No. 20 v. Martin Jaska, Inc., 752 F.2d 1401, 1404 (9th Cir.1985).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.